DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of invention(s)  & species in the reply filed on 2/22/21 is acknowledged.  
	The traversal is on the ground(s) that the method can’t be done without the apparatus; & the apparatus can only be used to employ the method.  Further, the species are asserted to be of insignificant variation.  
	This is not found persuasive because:
	In this case both the process as claimed can be practiced by another and materially different apparatus and the apparatus as claimed can be used to practice another and materially different process. For example, inter alia, the apparatus can be used to convey something other than medical products as the limitation is not positively recited; or need not convey to the shaft directly from the oscillating conveyor. The method, inter alia, can be practiced by an apparatus not capable of conveying to a filling area; or where the shaft does not have a receiving opening.
Further, regarding the species, as is demonstrated infra, variation in the diverter mechanics are significant.  
The requirement is still deemed proper and is therefore made FINAL.
QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 
The presence of non-elected claim(s) from an election made with traverse.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

	Conclusion
Claim(s) 1-8 are allowable.  
The following is an examiner’s statement of reasons for allowance:
With regard to Cicognani (8,220,657), & the similar sister reference(s) and associated PG-Pubs, these reference(s) are very close in structure.  However, the diverter unit does not shift or pivot, but rather rotates.  Further, it is upstream of the shaft such that is not outside of the transport paths in the deactivated position.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A DILLON JR whose telephone number is (571)272-6913.  The examiner can normally be reached on Monday-Thursday; 8AM-6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911.  The fax phone numbers for the organization where this application or proceeding is assigned are (703)305-7687 for regular communications and (703)308-0552 for After Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)308-1134.